ORDER
JOE J. FISHER, District Judge.
ON THIS the 16th day of August, 1983, came on to be heard Defendants Phoenix Seadrill/78, LTD. and Phoenix Management Corporation’s Motion for Amended and/or Additional Findings of Fact and Conclusions of Law and for Reconsideration, and the Court, having considered said motion, briefs and arguments of counsel, the Court having found Phoenix negligent as outlined in the Memorandum Opinion, 562 F.Supp. 790, is of the opinion that it would be inconsistent to allow Phoenix indemnity and, therefore, the Court finds and concludes that Phoenix is not entitled to indemnity from Branham and Crown Rig and Phoenix’s Motion is DENIED. However, that portion of Phoenix’s Motion to expunge the words “champerty” “officious intermeddling” is GRANTED but the effect of such deletion is not to change the content and effectiveness of the Finding of Facts and Conclusions of Law of said Memorandum Opinion. The purpose of the deletion is to negate the unfavorable reflection, if any, regarding the conduct of Phoenix and its counsel.
It is so ORDERED, ADJUDGED and DECREED.